ORDER
Pursuant to the power and authority vested in the Court under section 24 of the Revised Organic Act, 48 U.S.C. § 1614,1 and upon the recommendation of Darlene C. Grant, Esquire, Special Master in Carty v. Farrelly, Civ. No. 94-78 (Division of St. Thomas & St. John), regarding the general conditions and overcrowded inmate populations at the Virgin Islands Bureau of Corrections ["B.O.C."], the Court on April 2, 1997, entered an Order in the Division of St. Thomas and St. John (Misc. No. 97-15) ["Order"] prohibiting the lodging or housing of any person detained under process of the United States Government in any B.O.C. facility. The Order was made applicable to B.O.C. facilities in the Division of St. Croix in order to provide space to help relieve the overcrowded conditions at the St. Thomas Jail, which is the subject of Carty v. Farrelly. Due to the logistical difficulties in transporting federal detainees to and from the Metropolitan Detention Center at Guaynabo, Puerto Rico, for court appearances in either Division of this Court, the United States Marshal has requested that the Order be modified as applied to the Division of St. Croix to allow the occasional, temporary lodging of federal detainees in B.O.C. facilities in St. Croix. Upon due consideration of this request, it is hereby
ORDERED THAT:
The Order entered in Misc. No. 97-15, dated April 2, 1997, is modified to allow the United States Marshal to lodge federal *332detainees in B.O.C. facilities on St. Croix when required by the logistical difficulties of moving such prisoners between the Virgin Islands and the Metropolitan Detention Center, Guaynabo. This modification applies to detainees required to appear in the Division of St. Thomas and St. John, as well as the Division of St. Croix. The Marshal shall advise the District or Magistrate Judge of the appropriate Division whenever such occasional, temporary lodging of a federal detainee in B.O.C. facilities on St. Croix is required; and it is further
ORDERED THAT:
The Order entered in Misc. No. 97-15, dated April 2, 1997, continues in full force and effect regarding any B.O.C. facility in the Division of St. Thomas and St. John. In other words, this modification- does not authorize the temporary lodging of any federal detainee in any B.O.C. facility on St. Thomas.
DATED this 28th day of April, 1997.

The Revised Organic Act of 1954 is codified at 48 U.S.C. §§ 1541-1645 (1995), reprinted in 1 V.I. Code Ann., Historical Documents, 73-177 preceding tit. 1 (1995) (as amended)) ["Revised Organic Act"].